Exhibit 10.3
 
AMENDMENT TO THE
DENNY’S CORPORATION 2008 OMNIBUS INCENTIVE PLAN


THIS AMENDMENT (this “Amendment”) to the Denny’s Corporation 2008 Omnibus
Incentive Plan (the “Plan”) was adopted as of November 11, 2008, by the
Compensation and Incentives Committee of the Board of Directors of Denny’s
Corporation (the “Company”).


1.  The Plan is hereby amended by deleting from Section 4.3(e) the following
words:


“and accelerations or waivers thereof,”


2.  The Plan is hereby amended by deleting Section 4.3(f) in its entirety and
replacing it with the following:


“(f)           [Omitted]”


3.  The Plan is hereby amended by deleting Section 5.5 in its entirety and
replacing it with the following:


“5.5     MINIMUM VESTING REQUIREMENTS.  Full-Value Awards granted under the Plan
to an employee, officer or consultant shall either (i) be subject to a minimum
vesting period of three years (which may include graduated vesting within such
three-year period), or one year if the vesting is based on performance criteria
other than continued service, or (ii) be granted solely in exchange for foregone
cash compensation. Notwithstanding the foregoing, the Committee may at its
discretion permit and authorize acceleration of vesting of such Full Value
Awards (i) in the event of the Participant’s death, Disability, or Retirement,
or the occurrence of a Change in Control, or (ii) with respect to Awards that do
not exceed 10% of the aggregate number of Shares reserved and available for
issuance under the Plan pursuant to Section 5.1, for (1) substitute Awards
granted in connection with a merger or consolidation, (2) Awards granted as an
inducement to join the Company as a new employee to replace awards from a former
employer, (3) Stock or Other Stock-Based Awards granted pursuant to Article 13
purely as a “bonus” and not subject to any restrictions or conditions, and (4)
Awards for which the Compensation Committee has discretion to accelerate the
lapse of restrictions upon the termination of service of the Participant for any
reason (other than death, Disability or Retirement) pursuant to Section 14.9.”


4.  The Plan is hereby amended by deleting from the first sentence of Section
13.1 the words “without limitation” and replacing them with “, subject to
Section 5.5,”


5.  The Plan is hereby amended by deleting Section 14.9 in its entirety and
replacing it with the following:


“14.9     ACCELERATION FOR OTHER REASONS.  Regardless of whether an event has
occurred as described in Section 14.7 or 14.8 above, and subject to Section 5.5
as to Full-Value Awards and Section 14.11 as to Qualified Performance-Based
Awards, the Committee may in its sole discretion at any time determine that,
upon the termination of service of a Participant for any reason, or the
occurrence of a Change in Control, all or a portion of a Participant's Options,
SARs, and other Awards in the nature of rights that may be exercised shall
become fully or partially exercisable, that all or a part of the restrictions on
all or a portion of the outstanding Awards shall lapse, and/or that any
performance-based criteria with respect to any Awards shall be deemed to be
wholly or partially satisfied, in each case, as of such date as the Committee
may, in its sole discretion, declare.  The Committee may discriminate among
Participants and among Awards granted to a Participant in exercising its
discretion pursuant to this Section 14.9.”


6.  Except as expressly amended hereby, the terms of the Plan, as previously
amended, shall be and remain unchanged and the Plan as amended hereby shall
remain in full force and effect.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized as of the day and year first above written.




DENNY’S CORPORATION




By: /s/ Jill Van Pelt                                
Jill Van Pelt


Its: Vice President, Human Resources

